UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2011 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 001-6064 ALEXANDER’S, INC. (Exact name of registrant as specified in its charter) Delaware 51-0100517 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 210 Route 4 East, Paramus, New Jersey (Address of principal executive offices) (Zip Code) (201) 587-8541 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large Accelerated Filer x Accelerated Filer o Non-Accelerated Filer (Do not check if smaller reporting company) o Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No As of March 31, 2011, there were 5,105,936 shares of common stock, par value $1 per share, outstanding. ALEXANDER’S, INC. INDEX Page Number PART I. Financial Information Item 1. Financial Statements: Consolidated Balance Sheets (Unaudited) as of March 31, 2011 and December 31, 2010 3 Consolidated Statements of Income (Unaudited) for the Three Months Ended March 31, 2011 and 2010 4 Consolidated Statements of Changes in Equity (Unaudited) for the Three Months Ended March 31, 2011 and 2010 5 Consolidated Statements of Cash Flows (Unaudited) for the Three Months Ended March 31, 2011 and 2010 6 Notes to Consolidated Financial Statements (Unaudited) 7 Report of Independent Registered Public Accounting Firm 12 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 19 PART II. Other Information Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 5. Other Information 20 Item 6. Exhibits 20 Signatures 21 Exhibit Index 22 PART I. FINANCIAL INFORMATION Item 1. Financial Statements ALEXANDER’S, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Amounts in thousands, except share and per share amounts) March 31, December 31, ASSETS 2011 2010 Real estate, at cost: Land $ 74,974 $ 74,974 Buildings and leasehold improvements 977,967 934,782 Development and construction in progress 1,581 40,535 Total 1,054,522 1,050,291 Accumulated depreciation and amortization (163,920) (157,232) Real estate, net 890,602 893,059 Cash and cash equivalents 431,931 397,220 Short-term investments - 23,000 Restricted cash 89,087 85,567 Accounts receivable, net of allowance for doubtful accounts of $1,274 and $1,047, respectively 4,634 4,224 Receivable arising from the straight-lining of rents 179,423 175,680 Deferred lease and other property costs, net (including unamortized leasing fees to Vornado of $49,898 and $48,949, respectively) 68,849 68,835 Deferred debt issuance costs, net of accumulated amortization of $18,064, and $18,855, respectively 7,464 8,167 Other assets 12,925 23,548 $ 1,684,915 $ 1,679,300 LIABILITIES AND EQUITY Notes and mortgages payable $ 1,242,602 $ 1,246,411 Amounts due to Vornado 44,357 43,785 Accounts payable and accrued expenses 47,986 41,610 Liability for income taxes and other 3,700 3,718 Total liabilities 1,338,645 1,335,524 Commitments and contingencies Preferred stock: $1.00 par value per share; authorized, 3,000,000 shares; issued and outstanding, none - - Common stock: $1.00 par value per share; authorized, 10,000,000 shares; issued, 5,173,450 shares; outstanding, 5,105,936 shares 5,173 5,173 Additional capital 31,501 31,501 Retained earnings 306,944 304,055 343,618 340,729 Treasury stock: 67,514 shares, at cost (375) (375) Total Alexander’s equity 343,243 340,354 Noncontrolling interest in consolidated subsidiary 3,027 3,422 Total equity 346,270 343,776 $ 1,684,915 $ 1,679,300 See notes to consolidated financial statements (unaudited). 3 ALEXANDER’S, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (Amounts in thousands, except share and per share amounts) Three Months Ended March 31, 2011 2010 REVENUES Property rentals $ 43,465 $ 40,215 Expense reimbursements 19,407 18,329 Total revenues 62,872 58,544 EXPENSES Operating (including fees to Vornado of $1,336 and $1,242, respectively) 21,187 19,056 Depreciation and amortization 8,234 7,447 General and administrative (including management fees to Vornado of $540 in each period) 1,099 1,124 Total expenses 30,520 27,627 OPERATING INCOME 32,352 30,917 Interest and other income, net 105 283 Interest and debt expense (14,805) (14,746) Net loss on early extinguishment of debt - (1,238) Income before income taxes 17,652 15,216 Income tax benefit (expense) 160 (100) Net income 17,812 15,116 Net loss (income) attributable to the noncontrolling interest 395 (2) Net income attributable to Alexander’s $ 18,207 $ 15,114 Net income per common share – basic and diluted $ 3.57 $ 2.96 Weighted average shares 5,105,936 5,105,936 Dividends per common share $ 3.00 $ - See notes to consolidated financial statements (unaudited). 4 ALEXANDER’S, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) (Amounts in thousands) Non- Common Stock Additional Retained Treasury Alexander’s controlling Total Shares Amount Capital Earnings Stock Equity Interest Equity Balance, December 31, 2009 5,173 $ 5,173 $ 31,501 $ 275,921 $ (375) $ 312,220 $ 2,406 $ 314,626 Net income - - - 15,114 - 15,114 2 15,116 Balance, March 31, 2010 5,173 $ 5,173 $ 31,501 $ 291,035 $ (375) $ 327,334 $ 2,408 $ 329,742 Balance, December 31, 2010 5,173 $ 5,173 $ 31,501 $ 304,055 $ (375) $ 340,354 $ 3,422 $ 343,776 Net income (loss) - - - 18,207 - 18,207 (395) 17,812 Dividends paid - - - (15,318) - (15,318) - (15,318) Balance, March 31, 2011 5,173 $ 5,173 $ 31,501 $ 306,944 $ (375) $ 343,243 $ 3,027 $ 346,270 See notes to consolidated financial statements (unaudited). 5 ALEXANDER’S, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Amounts in thousands) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 17,812 $ 15,116 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization (including amortization of debt issuance costs) 8,949 8,301 Straight-lining of rental income (3,743) (4,425) Change in operating assets and liabilities: Accounts receivable, net (410) (584) Other assets 9,065 9,125 Amounts due to Vornado 572 880 Accounts payable and accrued expenses 8,320 (4,207) Income tax liability of taxable REIT subsidiary (11) 194 Other liabilities (7) (8) Net cash provided by operating activities 40,547 24,392 CASH FLOW FROM INVESTING ACTIVITIES Proceeds from maturing short-term investments 23,000 25,000 Construction in progress and real estate additions (6,177) (10,338) Restricted cash (3,520) 3,326 Net cash provided by investing activities 13,303 17,988 CASH FLOWS FROM FINANCING ACTIVITIES Dividends paid (15,318) - Debt repayments (3,809) (31,487) Debt issuance costs (12) - Proceeds from borrowings - 5,892 Net cash used in financing activities (19,139) (25,595) Net increase in cash and cash equivalents 34,711 16,785 Cash and cash equivalents at beginning of period 397,220 412,734 Cash and cash equivalents at end of period $ 431,931 $ 429,519 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash payments for interest (of which $665 was capitalized in 2010) $ 13,025 $ 13,441 NON-CASH TRANSACTIONS Non-cash additions to real estate included in accounts payable and accrued expenses $ 3,594 $ 4,569 Write-off of fully amortized and depreciated assets $ 1,503 $ 527 See notes to consolidated financial statements (unaudited). 6 ALEXANDER’S, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Organization Alexander’s, Inc. (NYSE: ALX) is a real estate investment trust (“REIT”), incorporated in Delaware, engaged in leasing, managing, developing and redeveloping its properties. All references to “we,” “us,” “our,” “Company” and “Alexander’s” refer to Alexander’s, Inc. and its consolidated subsidiaries. We are managed by, and our properties are leased and developed by, Vornado Realty Trust (“Vornado”) (NYSE: VNO). 2. Basis of Presentation The accompanying consolidated financial statements are unaudited and include the accounts of Alexander’s and its consolidated subsidiaries. All intercompany amounts have been eliminated. In our opinion, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and changes in cash flows have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the UnitedStates of America (“GAAP”) have been condensed or omitted. We have made estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. These condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q of the Securities and Exchange Commission (the “SEC”) and should be read in conjunction with the consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2010, as filed with the SEC. The results of operations for the three months ended March 31, 2011 are not necessarily indicative of the operating results for the full year. We currently operate in one business segment. 3. Relationship with Vornado At March 31, 2011, Vornado owned 32.4% of our outstanding common stock. We are managed by, and our properties are leased and developed by, Vornado, pursuant to the agreements described below which expire in March of each year and are automatically renewable. Management and Development Agreements We pay Vornado an annual management fee equal to the sum of (i) $3,000,000, (ii) 3% of gross income from the Kings Plaza Regional Shopping Center, (iii) $0.50 per square foot of the tenant-occupied office and retail space at 731 Lexington Avenue and (iv) $248,000, escalating at 3% per annum, for managing the common area of 731 Lexington Avenue. In addition, Vornado is entitled to a development fee of 6% of development costs, as defined, with minimum guaranteed fees of $750,000 per annum. Leasing Agreements Vornado also provides us with leasing services for a fee of 3% of rent for the first ten years of a lease term, 2% of rent for the eleventh through the twentieth year of a lease term, and 1% of rent for the twenty-first through thirtieth year of a lease term, subject to the payment of rents by tenants. In the event third-party real estate brokers are used, the fees to Vornado increase by 1% and Vornado is responsible for the fees to the third-party real estate brokers. Vornado is also entitled to a commission upon the sale of any of our assets equal to 3% of gross proceeds, as defined, for asset sales less than $50,000,000 and 1% of gross proceeds, as defined, for asset sales of $50,000,000 or more. The total of these amounts is payable in annual installments in an amount not to exceed $4,000,000, with interest on the unpaid balance at one-year LIBOR plus 1.0% (1.78% at March 31, 2011). 7 ALEXANDER’S, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 3. Relationship with Vornado – continued Other Agreements We have also entered into agreements with Building Maintenance Services, a wholly owned subsidiary of Vornado, to supervise cleaning, engineering and security services at our Lexington Avenue and Kings Plaza properties for an annual fee of the cost for such services plus 6%. The following is a summary of fees to Vornado under the agreements discussed above. Three Months Ended March 31, (Amounts in thousands) Company management fees $ 750 $ 750 Development fees 188 855 Leasing fees 1,515 1,333 Property management fees and payments for cleaning, engineering and security services 1,126 1,032 $ 3,579 $ 3,970 At March 31, 2011, we owed Vornado $42,510,000 for leasing fees, and $1,847,000 for management, property management and cleaning fees. 4. Notes and Mortgages Payable The following is a summary of our outstanding notes and mortgages payable. We may refinance our maturing debt as it comes due or choose to repay it at maturity. Balance at Interest Rate at March 31, 2011 March 31, December 31, (Amounts in thousands) Maturity First mortgage, secured by the Kings Plaza Regional Shopping Center Jun. 2011 7.46 % $ 150,375 $ 151,214 First mortgage, secured by the Paramus property Oct. 2011 5.92 % 68,000 68,000 Construction loan, secured by the Rego Park II Shopping Center Dec. 2011 1.50 % 277,200 277,200 First mortgage, secured by the Rego Park I Shopping Center (100% cash collateralized) Mar. 2012 0.75 % 78,246 78,246 First mortgage, secured by the office space at the Lexington Avenue property Feb. 2014 5.33 % 348,781 351,751 First mortgage, secured by the retail space at the Lexington Avenue property Jul. 2015 4.93 % 320,000 320,000 $ 1,242,602 $ 1,246,411 (1) This loan bears interest at LIBOR plus 1.20%. (2) In the event of a substantial casualty, as defined, up to $75,000 of this loan may become recourse to us. 8 ALEXANDER’S, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 5. Liability for Income Taxes In accordance with the provisions of Accounting Standards Codification 740, Income Taxes (“ASC 740”), we have an income tax liability of $3,030,000 and $3,041,000 as of March 31, 2011 and December 31, 2010, respectively. This ASC 740 liability, which includes $2,503,000 and $2,466,000 of accrued interest as of March 31, 2011 and December 31, 2010, respectively, is included as a component of “Liability for income taxes and other,” on our consolidated balance sheets. If this liability were reversed, it would result in non-cash income and reduce our effective tax rate. Of this liability, $2,486,000 is expected to reverse in the third quarter of 2011 as a result of the expiration of the applicable statute of limitations. Interest expense related to the ASC 740 liability is included as a component of “Interest and debt expense” on our consolidated statements of income. In the three months ended March 31, 2011 and 2010, we recognized interest of $37,000 and $112,000, respectively. As of March 31, 2011, Taxable REIT Subsidiary tax returns for the years 2004 through 2009 and REIT tax returns for the years 2007 through 2009 remain open to examination by the major taxing jurisdictions to which we are subject. 6. Fair Value ASC 820, Fair Value Measurement and Disclosures defines fair value and establishes a framework for measuring fair value. The objective of fair value is to determine the price that would be received upon the sale of an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (the exit price). ASC 820 establishes a fair value hierarchy that prioritizes observable and unobservable inputs used to measure fair value into three levels: Level 1 – quoted prices (unadjusted) in active markets that are accessible at the measurement date for assets or liabilities; Level 2 – observable prices that are based on inputs not quoted in active markets, but corroborated by market data; and Level 3 – unobservable inputs that are used when little or no market data is available. The fair value hierarchy gives the highest priority to Level 1 inputs and the lowest priority to Level 3 inputs. In determining fair value, we utilize valuation techniques that maximize the use of observable inputs and minimize the use of unobservable inputs to the extent possible as well as consider counterparty credit risk in our assessment of fair value. Financial assets recorded at fair value in our consolidated financial statements at December 31, 2010 consist solely of short-term investments (CDARS classified as available-for-sale) and are presented in the table below based on their level in the fair value hierarchy. There were no financial assets recorded at fair value at March 31, 2011 and no financial liabilities recorded at fair value at March 31, 2011 and December 31, 2010. As of December 31, 2010 (Amounts in thousands) Total Level 1 Level 2 Level 3 Short-term investments $ 23,000 $ 23,000 $ - $ - 7. Net Loss on Early Extinguishment of Debt In the first quarter of 2010, we acquired through the open market, $27,500,000 of our Kings Plaza debt for $28,738,000 in cash, which resulted in a net loss of $1,238,000. 9 ALEXANDER’S, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 8. Commitments and Contingencies Insurance We maintain general liability insurance with limits of $300,000,000 per occurrence and all-risk property and rental value insurance coverage with limits of $1.7 billion per occurrence, including coverage for terrorist acts, with sub-limits for certain perils such as floods and earthquakes on each of our properties. There can be no assurance that we will be able to maintain similar levels of insurance coverage in the future in amounts and on terms that are commercially reasonable. We are responsible for deductibles and losses in excess of our insurance coverage, which could be material. Our mortgage loans are non-recourse to us, except for $75,000,000 of the $320,000,000 mortgage on our 731 Lexington Avenue property, in the event of a substantial casualty, as defined. Our mortgage loans contain customary covenants requiring us to maintain insurance. If lenders insist on greater coverage than we are able to obtain, it could adversely affect our ability to finance our properties. Environmental Remediation In July 2006, we discovered an oil spill at our Kings Plaza Regional Shopping Center. We have notified the New York State Department of Environmental Conservation (“NYSDEC”) about the spill and have developed a remediation plan. The NYSDEC has approved a portion of the remediation plan and clean up is ongoing. The estimated costs associated with the clean up will aggregate approximately $2,500,000. We have paid $500,000 of such amount and the remainder is covered under our insurance policy. Flushing Property In the fourth quarter of 2003, we recognized $1,289,000 of income representing a non-refundable deposit of $1,875,000, net of $586,000 of costs associated with the transaction, from a party that had agreed to purchase this property, as such party had not met its obligations under a May 30, 2002 purchase contract. On September 10, 2002, November 7, 2002, and July 8, 2004, we received letters from the party demanding return of the deposit. On December 28, 2005, the party filed a complaint against us in the New York State Court alleging that we failed to honor the terms and conditions of the agreement. The complaint sought specific performance and, if specific performance was denied, it sought a return of the deposit plus interest and $50,000 in costs. In August 2010, the New York State Court entered judgment denying specific performance and ordered us to return the deposit together with accrued interest and fees. We have filed a notice of appeal and this judgment is stayed pending the appeal. As a result of the judgment, included in “Accounts payable and accrued expenses” on our consolidated balance sheets as of March 31, 2011 and December 31, 2010, is a litigation liability of $3,207,000 and $3,135,000, respectively, representing the amount of the deposit, accrued interest and fees. Paramus In 2001, we leased 30.3 acres of land located in Paramus, New Jersey to IKEA Property, Inc. The lease has a 40-year term with a purchase option in 2021 for $75,000,000. We have a $68,000,000 interest only, non-recourse mortgage loan on the property from a third party lender. The fixed interest rate on the debt is 5.92% with interest payable monthly until maturity in October 2011. The annual triple-net rent is the sum of $700,000 plus the amount of debt service on the mortgage loan. If the purchase option is exercised, we will receive net cash proceeds of approximately $7,000,000 and recognize a gain on sale of land of approximately $62,000,000. If the purchase option is not exercised, the triple-net rent for the last 20 years must include the debt service sufficient to fully amortize $68,000,000 over the remaining 20-year lease term. Letters of Credit Approximately $7,998,000 of standby letters of credit were issued and outstanding as of March 31, 2011. Other There are various other legal actions against us in the ordinary course of business. In our opinion, the outcome of such matters in the aggregate will not have a material effect on our financial condition, results of operations or cash flows. 10 ALEXANDER’S, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 9. Significant Tenants Bloomberg L.P. (“Bloomberg”) accounted for $20,893,000 and $20,542,000, or 33% and 35% of our consolidated revenues in the three months ended March 31, 2011 and 2010, respectively. No other tenant accounted for more than 10% of our consolidated revenues. If we were to lose Bloomberg as a tenant, or if Bloomberg were to fail or become unable to perform its obligations under its lease, it would adversely affect our results of operations and financial condition. We receive and evaluate certain confidential financial information and metrics from Bloomberg on a semi-annual basis. In addition, we access and evaluate financial information regarding Bloomberg from private sources, as well as publicly available data. 10. Earnings Per Share The following table sets forth the computation of basic and diluted income per share, including a reconciliation of net income and the number of shares used in computing basic and diluted earnings per share. Basic income per share is determined using the weighted average shares of common stock outstanding during the period. Diluted income per share is determined using the weighted average shares of common stock outstanding during the period and assumes all potentially dilutive securities were converted into common shares at the earliest date possible. There were no potentially dilutive securities outstanding during the three months ended March 31, 2011 and 2010. Three Months Ended March 31, (Amounts in thousands, except share and per share amounts) Net income attributable to common stockholders – basic and diluted $ 18,207 $ 15,114 Weighted average shares outstanding – basic and diluted 5,105,936 5,105,936 Net income per common share – basic and diluted $ 3.57 $ 2.96 11 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Alexander’s, Inc. Paramus, New Jersey We have reviewed the accompanying consolidated balance sheet of Alexander’s, Inc. and subsidiaries (the “Company”) as of March 31, 2011, and the related consolidated statements of income, changes in equity and cash flows for the three-month periods ended March 31, 2011 and 2010. These interim financial statements are the responsibility of the Company’s management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to such consolidated interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of Alexander’s, Inc. and subsidiaries as of December 31, 2010, and the related consolidated statements of income, changes in equity and cash flows for the year then ended (not presented herein); and in our report dated February 22, 2011, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying consolidated balance sheet as of December 31, 2010 is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. /s/ DELOITTE & TOUCHE LLP Parsippany, New Jersey May 2, 2011 12 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Certain statements contained herein constitute forward-looking statements as such term is defined in Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements are not guarantees of future performance. They involve risks, uncertainties and assumptions. Our future results, financial condition, results of operations and business may differ materially from those expressed in these forward-looking statements. You can find many of these statements by looking for words such as “approximates,” “believes,” “expects,” “anticipates,” “estimates,” “intends,” “plans,” “would,” “may” or other similar expressions in this Quarterly Report on Form 10‑Q.
